Citation Nr: 0406997	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  02-04 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to July 
1979.

In January 2003, the Board of Veterans' Appeals (the Board) 
denied service connection for post-traumatic stress disorder.  
The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  The appellant and the Secretary 
filed a Joint Motion for Remand, and the Court vacated and 
remanded the Board's decision in July 2003.


REMAND

In a statement dated in June 2000 from Dr. McG, a VA staff 
psychiatrist, the veteran was diagnosed with major depressive 
disorder, recurrent, and cognitive disorder, not otherwise 
specified.  Dr. McG stated that the veteran had been treated 
for major depression and cognitive dysfunction in the clinic 
since March 1998.  In a statement dated in January 2001, Dr. 
McG diagnosed the veteran with post-traumatic stress 
disorder, chronic, in addition to major depressive disorder, 
recurrent, and cognitive disorder, not otherwise specified.  
Dr. McG stated that the veteran had been treated for major 
depression, post-traumatic stress disorder, and cognitive 
dysfunction in the clinic since March 1998.   

Accordingly, this case is hereby REMANDED for the following 
action:

Request Dr. McG to provide a thorough 
description of the manifestations of the 
veteran's post-traumatic stress disorder, 
and to describe the stressor(s) which 
have caused the veteran's post-traumatic 
stress disorder.  Dr. McG should also 
specify when he initially diagnosed the 
veteran with post-traumatic stress 
disorder and submit a copy of that 
document.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




